Brewer, J.
As counsel desire a speedy decision, that judgment may be entered the present term, and the cases taken,- together with the equity cases heretofore decided by me, (Schuler v. Laclede Bank, 27 Fed. Rep. 424,) together to the suprenfe court, I simply state my conclusions:
*8531..Judgment having been rendered in the United States circuit court for the Eastern district of Texas on the note sued on, no judgment can be entered here upon the same cause of action. Ereem. Judgm. § 221, and cases cited.
2. No objection being raised, personal judgment will go on the check.
3. The assignment is valid under the laws of Texas. Unlike the assignment in the case of Muller v. Norton,, 19 Fed. Rep. 719, this does not authorize sales on credit. It directs the assignee to dispose of the property with all reasonable diligence, and to convert the same into money.
4. Valid in Texas, where it was executed, it must he considered valid here, save as it conflicts with the rights of resident creditors. Burrill, Assignm. (3dEd.) § 310, and cases cited.
Judgment will therefore go in favor of plaintiff against Israel for amount of check and interest, and the Laclede Bank will be discharged, with costs, and allowance as stipulated.
NOTE.
In the recent case. In re Waite, (N. Y.) 2 N. E. Rep. 440, the New York Court of Appeals laid down tile following rules as to the status of foreign assignees in bankruptcy in the courts of this country : (1) The statutes of foreign states can in no case have any force or effect ex proprlo vigora, and hence the statutory title of foreign assignees in bankruptcy car. have no recognition here solely by virtue of the foreign statute. (2) But the comity of nations allows a certain effect here to titles derived under, and powers created by, the laws of other countries, and from such comity the titles of foreign statutory assignees are recognized and enforced here, when they can be without injustice to our own citizens, and without prejudice to the rights of creditors pursuing their remedies here under our statutes: provided, also, that such titles are not in conflict with the laws or the public policy of our state. (3) Such foreign assignee can appear, and,, subject to the conditions above mentioned, maintain suits in our courts against debtors of the bankrupt whom they represent, and against others who have interfered with or withhold the property of the bankrupt.
A voluntary general assignment for the benefit of creditors, made in another state, and valid by its laws, will be recognized as valid and as effectually transferring personal property wherever the same may be situated. In re Page-Sexsmith Lumber Co., (Minn.) 16 N. W. Rep. 700: Butler v. Wendell, (Mich.) 23 N. W. Rep. 400. But see Richardson v. Rogers, (Mich.) 8 N. W. Rep. 526.
An assignment of personal property and dioses in action by an insolvent debtor for the benefit of creditors in conformity with the laws of New York, where such debtor resided and did business, operates to transfer the right of action to recover said choses in action to the assignee, and he may maintain an action, as such assignee, in the courts of this state, to collect the same, in the absence of any set-off or other defense to such action, or of any lien or charge against such claim. Fuller v. Steiglitz, 27 Ohio St. 355.
A general assignment for the benefit of creditors, made in another state, is valid in Maine, so far as to protect the assigned real estate situated in Maine from attachment by a non-resident creditor who has assented to the assignment, and received a part ni' the benefits thereby secured to him. Chafee v. Fourth Nat. Bank of N. Y., 71 Me. 514.
In Faulkner v. Hyman, (Mass.) 6 N. E. Rep. 849. it is said that an assignment for the benefit of creditors, executed by a citizen of New York to anotiier citizen of that state, and which includes certain property situated in Massachusetts will not be enforced by the courts of that commonwealth, to affect the rights of parties resident there, who have not assented to the assignment, and who have made an attachment of the property here situate subsequent to the assignment in Now York.
Á deed of assignment between residents of another slate, valid according to the laws of tin: state where executed, is valid as to personal property in Kentucky. J. M. Atherton Co. v. Ives, 20 Fed. Rep. 894.